The plaintiff in error, hereinafter called defendant, was charged in the county court of Oklahoma county with maintaining a public nuisance, and upon trial was convicted by the jury, and his punishment fixed at a fine of $75 and confinement in the county jail for a period of 90 days, and has appealed. The assignment of error argued in the brief of the defendant is directed to the sufficiency of the evidence to sustain the verdict. The evidence shows that the defendant was running a cafe, or what purported to be a cafe, on Exchange avenue, Oklahoma City; that in the latter part of November, 1923, the police raided the cafe and found the defendant and another youth at the place; and that upon the approach of the officers the defendant called out to the other boy, who immediately jumped up, and poured some whisky in the sink. But the officers did seize some whisky and ascertain the nature of the liquid poured in the sink. The evidence was further that the place had a bad reputation, had been raided before, and about a *Page 168 
week previous whisky had been seized at the place, the defendant apprehended, and had pleaded guilty in the police court to the unlawful possession of whisky. The defendant testified that, while he owned the cafe and was there at the time, the other boy was running it for him, and denied that he knew of the whisky that was found there at the time. The other youth who was present at the time of the raid admitted that he had pleaded guilty, and sought to take the entire responsibility. Upon examination of the entire evidence, we think that the jury were fully warranted in arriving at the guilt of the defendant, and that the evidence is ample to sustain the verdict, and no prejudicial error is apparent.
The judgment is affirmed.
BESSEY, P.J., and DOYLE, J., concur.